Van Kirk, J. (concurring):
A State highway was being constructed to the city limits of Hudson. Section 137 of the Highway Law (as amd. by Laws of 1913, chap. 319)* gives authority to the State to continue this through the city, if the city streets within the accepted route are not suitably paved; the. State to construct within the city limits in the same manner as outside thereof the same width of highway being constructed to the city limits. The city may, however, petition the State Highway Commission to cover the entire width of the street. If this plan is adopted, the State pays toward the improvement the cost of the highway of the same width as that outside of the city. Should the entire width of the streets be improved, the contract *356is made by the State, and it does all the work, the acceptance of the work awaiting on the approval of the authorities of the city. Upon the proper completion thereof and the notification as provided in the statute, the State Highway Commission shall certify to the common council the cost of such additional construction and such common' council “ shall pay the same out of moneys raised by tax or from the issue and sale of bonds as provided * * * by the general or special act governing bond issues and taxation in any such city.” The statute then provides: “ The provisions of the General Village Law, special village or city charters and other general or special laws relative to the pavement or improvement of streets and the assessment and payment of the cost thereof shall apply, as far as may be, to such additional construction and the assessment and payment of the cost thereof, except that the provisions of any general or local act affecting the pavement or improvement of streets or avenues in any city or village and requiring the owners, or any of the owners, of the frontage on a street to consent to the improvement or pavement thereof, or requiring a hearing to be given to the persons who, or whose premises, are subject to assessment, upon the question of doing such paving or making such improvement shall not apply to the portion of the improvement or pavement of a State or county highway the expense for which is required to be paid by the city or village to the State.”
The action of the commission of public works of the city of Hudson, in levying the tax on the abutting owner, is attacked as being outside its jurisdiction and void: (1) Because abutting owners are not given opportunity to construct the curbing as provided by the charter; (2) because of failure to establish a grade fine.
The right of an abutting owner to construct the gutter and curbing in front of his premises was given by statute and can be taken away by statute without infringing his constitutional rights. The State acted within its power in taking to itself the paving and improvement of streets through villages and cities of the second and third class, within the route of the State highway laid out. (See State of Pennsylvania v. Wheeling & B. B. Co., 18 How. [U. S.] 421; Stockdale v. Insurance Companies, 20 Wall. 323, 332.) The Highway Law, as above *357quoted, did not invade any constitutional right of an abutting owner. By this section any general or local act, requiring abutting owners to consent to the improvement, or requiring a hearing to be given to abutting owners, who are subject to assessment, shall not apply. Otherwise the general or local act remains in force. The State has taken the right to make the contract and to have sole charge of the work within the city limits along such route. Necessarily the abutting owner could not set the curbing and necessarily the local authorities could not give the grade line or style of curbing. But the manner of raising the money for the city’s share of the improvement is not interfered with, and the city authorities are authorized to raise the necessary funds in the manner provided by the charter for the same kind of- improvement. There is nothing" in the Highway Law that conflicts with the provisions of the charter as to the manner of raising these funds. The abutting property owner has no cause to complain, at least until it is shown that the tax he is called upon to pay for this particular expense incurred for curbing is larger than the cost would have been to him had he placed the curbing.
I concur with Mr. Justice Woodward.
Judgment affirmed, with costs.

 Since amd. by Laws of 1916, chap. 571.—[Rep.